The appellant was convicted for the theft of an automobile and given a sentence of three year in the state penitentiary.
The car in question was taken from its parking place by the hospital in Rocksprings sometime before midnight. The owner heard the car when the engine was started and immediately ran out. Finding it missing, he notified the sheriff's office. Telephone messages to the surrounding towns gave the alarm, and in a few hours thereafter the appellant was arrested in the car by the city marshal of Sonora in Sutton County.
Appellant claimed on the trial of the case that a party, (whose name does not appear among the witnesses in the case) hired him to take the car to another place and that he did so without any knowledge that it had been stolen. He also offered evidence to prove an alibi. All of this was submitted to the jury. The evidence conclusively shows that the car was taken without the consent of the owner in the county alleged in the indictment. All of the material allegations appear to be in the indictment and proof thereof made in the *Page 295 
record. The issues of fact were decided by the jury under appropriate instructions.
We find no bills of exception in the record, and counsel for appellant did not file a brief in the case. We do not know what errors are relied upon, and we have found none sufficient to justify this court in disturbing the verdict of the jury and the judgment of the court.
The case is affirmed.